BART M. DAVIS, IDAHO STATE BAR NO, 2696

UNITED STATES ATTORNEY

CHRISTIAN 8, NAFZGER, IDAHO STATE BAR NO, 6286

ASSISTANT UNITED STATES ATTORNEY

DISTRICT OF IDAHO
1290 W. MYRTLE ST, SUITE 500
BOISE, IDAHO 83702-7788
TELEPHONE; (208) 334-1211
FACSIMILE: (208) 334-1038

U.S. COURTS
FEB 11 2021

lease Hl
STEPHEN WEN 9 ——~
CLERK, DISTRICT OF IDAHO

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,
Plaintiff,
VS.
DAVID OREBAUGH, WILLIAM
MICHAEL HUSTON, SONYA K.
SCHRAM,

Defendants.

 

 

The Grand Jury charges:

  

Case No. (4

21-012 -SBLY

INDICTMENT

21 U.S.C §§ 841(a)(1), (b)C)(A), (6) DB),
(b)(1)(C), 846, and 853

COUNT ONE

Conspiracy to Distribute Methamphetamine
21 ULS.C. §§ 841(a)(d), (b)(D(A), and 846

Beginning on or about November 13, 2020, and continuing to on or about November 19,

2020, in the District of Idaho and elsewhere, the defendants, DAVID OREBAUGH, WILLIAM

MICHAEL HUSTON, and SONYA K, SCHRAM, knowingly and intentionally combined,

INDICTMENT - 1

 
conspired, confederated and agreed together and with other persons, known and unknown to the
Grand Jury, to commit the following offense against the United States; possession with intent to
distribute five hundred grams or more of a mixture and substance containing a detectable amount
of methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States
Code, Section 841(a)(1) and (b)(1)(A), all in violation of Title 21, United States Code, Section

846.

COUNT FWO

Possession with Intent to Distribute Methamphetamine
21 USS.C. § 841(a)(1), (b)(D)(A)

On or about November 19, 2020, in the District of Idaho, the defendants, DAVID
OREBAUGH, WILLIAM MICHAEL HUSTON, and SONYA K. SCHRAM, did knowingly and
intentionally possess with the intent to distribute five hundred grams or more of a mixture and

substance containing a detectable amount of methamphetamine, a Schedule 1 controlled

substance, in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(A).

CRIMINAL FORFEITURE ALLEGATION

Drug Forfeiture
21 U.S.C. § 853

Upon conviction of one or more of the offenses alleged in this Indictment, the defendants,
DAVID OREBAUGH, WILLIAM MICHAEL HUSTON, and SONYA K. SCHRAM, shali
forfeit to the United States, pursuant to 21 U.S.C. § 853, any and all property, real and personal,
tangible and intangible, consisting of or derived from any proceeds the defendant obtained

directly or indirectly as a result of the foregoing drug offenses; and any and all property, real and

INDICTMENT - 2

 
personal, tangible and intangible, used or intended to be used, in any manner or part, to commit,
or to facilitate the commission of, the foregoing offenses. The property to be forfeited includes,
but is not limited to, the following:

1, Cash Seizures. Approximately $6,114.00 seized on November 19, 2020.

2, Unrecovered Cash Proceeds and/or Facilitating Property. The defendants
obtained and controlled unrecovered proceeds of the offense of conviction, or property derived
from or traceable to such proceeds, and property the defendants used to facilitate the offense (if
facilitation is alleged), but based upon actions of the defendants, the property was transferred,
diminished, comingled, or is otherwise unavailable.

3, Substitute Assets. Pursuant to 21 U.S.C. § 853(p) and other applicable statutes,
the government will seek forfeiture of substitute assets, “or any other property of the
defendant(s)” up to the value of the defendants’ assets subject to forfeiture. The government will

do so when the property subject to forfeiture cannot be forfeited for one or more of the following

reasons:
a. Cannot be located upon the exercise of due diligence;
b. Has been transferred or sold to, or deposited with, a third person;
c, Has been placed beyond the jurisdiction of the court;
d. Has been substantially diminished in value; or
e. Has been commingled with other property which cannot be subdivided without
difficulty.

All pursuant to Title 21, United States Code, Section 853.
i
HM

INDICTMENT - 3

 
Dated this 9th day of February, 2021.
A TRUE BILL

/S/ [signature on reverse]

 

Foreperson

BART M. DAVIS
United States Attorney

   

By: 7

Assistant United States Attorney

INDICTMENT - 4

 
